LPBP Inc. Financial Statements April 30, (Unaudited) Notice to Reader: The accompanying unaudited financial statements of LPBP Inc. for the period ended April 30, 2008 have been prepared by management and approved by the Audit Committee of the Company. These statements have not been reviewed by the Company’s independent auditors. Sincerely, /s/ John Anderson John Anderson President and CEO June 25, Statements of Financial Position [Unaudited] As at April 30, 2008 with comparative at October 31, 2007 [Thousands of Canadian dollars] 2008 2007 Assets Cash $ 93 $ 345 Prepaid expenses - 54 Assets held in trust for the Company by MDS Inc. [note 2] 115,470 162,917 Total assets $ 115,563 $ 163,316 Liabilities and Shareholders’ Equity Accounts payable and accrued liabilities [note 7] $ 89 $ 113 Income taxes payable 8,323 49,379 Future tax liability - 8,250 8,412 57,742 Shareholders’ equity [note 3] Common shares – Class A - - Common shares – Class B 9,763 9,763 Retained earnings 97,388 95,811 107,151 105,574 Total liabilities and shareholders’ equity $ 115,563 $ 163,316 See accompanying notes On behalf of the Board of Directors: /s/ Edward E. McCormack /s/ Mitchell J. Kostuch EDWARD E. MCCORMACK Chairman of the Board and Director MITCHELL J. KOSTUCH Director Statements of Income [Unaudited] Three months ended April 30 Six months ended April 30 [Thousands of Canadian dollars] 2008 2007 2008 2007 Equity in earnings of investee [note 4] $ - $ 694,846 $ - $ 711,261 General and administration (165) (189) (258) (561) Income/(loss) before income taxes and interest (165) 694,657 (258) 710,700 Interest income 986 2,984 2,645 2,984 Income before income taxes 821 697,641 2,387 713,684 Income taxes (279) (61,605) (810) (62,232) Net income and comprehensive income $ 542 $ 636,036 $ 1,577 $ 651,452 Earnings per share basic and diluted [note 5] $ - $ 0.06 $ - $ 0.06 See accompanying notes Statements of Retained Earnings [Unaudited] Three months endedApril 30 Six months ended April 30 [Thousands of Canadian dollars] 2008 2007 2008 2007 Retained earnings, beginning of period $ 96,846 $ 41,424 $ 95,811 $ 44,483 Net income and comprehensive income 542 636,036 1,577 651,452 Dividends paid [note 6] - Class A Common shares - (615) - (615) - Class B Non-voting shares - (579,697) - (598,172) Distribution on Class A Common shares in excess of stated capital [note 6] - (2,814) - (2,814) Retained earnings, end of period $ 97,388 $ 94,334 $ 97,388 $ 94,334 See accompanying notes Statements of Cash Flows [Unaudited] Three months ended April 30 Six months ended April 30 [Thousands of Canadian dollars] 2008 2007 2008 2007 Operating activities Net income and comprehensive income $ 542 $ 636,036 $ 1,577 $ 651,452 Items not affecting current cash flow: Tax loss benefit realized - (57,193) - (62,404) Future income tax expense - 64,068 (8,250) 69,907 Equity earnings - (694,846) - (711,261) 542 (51,935) (6,673) (52,306) Changes in non-cash working capital balances relating to operations: Prepaid expenses 27 32 54 65 Accounts payable and accrued liabilities 9 (28) (24) (16) Income taxes payable 279 54,775 (41,056) 54,818 315 54,779 (41,026) 19,820 Investing activities Decrease/(increase) in assets held in trust for the company by MDS Inc. (1,022) (2,984) 47,447 (2,984) Distribution received from MDS Laboratory Services LP - 4,393 - 20,243 (1,022) 1,409 47,447 20,243 Financing activities Return of share capital - (30,044) - (30,044) Proceeds on dissolution of Labs LP - 604,611 - 604,611 Payment of cash dividends - (580,312) - (598,787) - (5,745) - (24,220) Decrease in cash position during the period (165) (1,492) (252) (4,400) Cash position, beginning of period 258 11,121 345 14,029 Cash position, end of period $ 93 $ 9,629 $ 93 $ 9,629 See accompanying notes Notes to Financial Statements [unaudited] [All amounts in thousands of Canadian dollars, except where noted] 1. Summary of Significant Accounting Policies These financial statements of LPBP Inc. have been prepared on a basis consistent with the Company’s audited financial statements for the year ended October 31, 2007.
